Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 1 of 22 Page ID
                                 #:1531




                    EXHIBIT 4
                 TO THE DECLARATION OF
                 TATIANA G. AVAKIAN ISO
                      PLAINTIFF’S
                   MOTION TO REMAND
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 2 of 22 Page ID
                                 #:1532




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA




   BRYANT PATTON, individually, and
   on behalf of others similarly situated,

                   Plaintiff,

   v.                                               CASE NO. 2:19-cv-02580-JFW-MAA

   MIDWEST CONSTRUCTION
   SERVICES, INC. DBA TRILLIUM
   CONSTRUCTION/DRIVERS, a
   California corporation, and DOES 1
   through 100, inclusive,

                 Defendant.




                                Declaration of Candice L. Rosevear
                                          March 11, 2021




                                                1
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 3 of 22 Page ID
                                 #:1533




                                                          Table of Contents


   I.   Introduction ............................................................................................................................3
   II. Qualifications..........................................................................................................................3
   III. Summary of Opinions .............................................................................................................4
   IV. Overview of Midwest Construction Services, Inc. .................................................................5
   V. Overview of the Sample Described in the Supplemental Sturgeon Declaration ....................6
   VI. Overview of a Well-Designed Statistical Sample and Proper Expression of the Resulting
        Point Estimate ......................................................................................................................8
   VII. The Sample Described in the Supplemental Sturgeon Declaration and the Average Shift
        Length Statistic Estimated from that Sample Are Not Statistically Valid and, Therefore,
        Would Yield Unreliable Results with an Unknown Error Rate in a Damages Analysis .....9
           A. Mr. Sturgeon Selects His Sample at the Incorrect Level of Data ................................10
           B. Mr. Sturgeon’s Sample Suffers from Measurement Bias ............................................11
           C. Mr. Sturgeon’s Sample Fails to Meet the Conditions for Inference as the
              Observations are Not Independent and Random .........................................................12
           D. Mr. Sturgeon’s Average Shift Length Statistic Is Unreliable and The Precision of
              His Statistic Cannot Be Calculated Due to the Numerous Flaws in his Statistical
              Sampling Analysis .......................................................................................................13
   VIII. Even if Mr. Sturgeon Corrected the Statistical Issues Outlined Above, His Chosen
         Sample Size Alone May Lack the Statistical Power Needed To Draw Reliable Inferences
         About the Class ..................................................................................................................14
   IX. Conclusion ............................................................................................................................15




                                                                         2
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 4 of 22 Page ID
                                 #:1534



   I.     Introduction

          1.     I, Candice L. Rosevear, am a Principal at Global Economics Group, a
   Chicago-based firm that specializes in the application of economics, finance, statistics,
   and valuation principles to questions that arise in a variety of contexts, including, as
   here, in the context of litigation. I have been asked by counsel for Plaintiff in the matter
   regarding Midwest Construction Services, Inc., DBA Trillium Construction/Drivers
   (“Trillium”), to review the Supplemental Declaration of Timm Sturgeon, filed February
   1, 2021 (“Supplemental Sturgeon Declaration”), and to opine on the validity of the
   sample Mr. Sturgeon used therein to estimate the length of the workdays worked by
   Class Members during the period August 15, 2015 to the present, inclusive, (“Class
   Period”).
          2.     The materials I have considered in forming my opinions are summarized
   in Appendix A. Global Economics Group is being compensated at an hourly rate of
   $450 per hour for my work on this matter and my compensation is in no way contingent
   on the opinions provided or the outcome of this case.


   II.    Qualifications

          3.     I hold a Master of Business Administration, with a concentration in
   economics, econometrics and statistics, and finance, from the University of Chicago
   Booth School of Business, as well as a bachelor’s degree in business, with high
   distinction, from Indiana University’s Kelley School of Business in Indianapolis.
          4.     I have been employed as an analyst and economist for approximately 14
   years. I have been employed at Global Economics Group for over eight years. Prior to
   that, I worked for approximately five years at Chicago Partners, an economics
   consulting firm. Over the course of my career, I have been responsible for conducting
   and managing economic, statistical, and empirical analyses in various areas, including
   wage and hour, labor discrimination, antitrust, securities, valuation, and general
   damages. I have worked extensively on statistical analyses in labor disputes involving


                                                3
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 5 of 22 Page ID
                                 #:1535



   hiring, promotion, and pay issues. I have significant expertise in the analysis of
   company payroll and timekeeping data, statistical sampling, financial modeling, the
   analysis of stock and bond price behavior, the estimation of economic damages, and the
   valuation of companies and financial instruments. I have been responsible for building,
   managing, and analyzing large and complex multi-dimensional databases on some of
   the highest profile cases, including AMD v. Intel.
           5.      My experience includes work for plaintiffs, defendants, and an
   independent mediator. I have submitted expert reports and expert declarations to
   various federal and state courts. I have also worked on statistical, economics, and data
   projects outside the context of litigation.
           6.      My qualifications are further detailed in my curriculum vitae, which is
   attached as Appendix B.


   III. Summary of Opinions

           7.      I understand that counsel for Defendant in this matter intends to rely
   upon the sample statistic and other estimations provided in the Supplemental Sturgeon
   Declaration to conduct an analysis of the estimated amount in controversy. I have been
   asked by counsel for Plaintiff in this matter to review the Supplemental Sturgeon
   Declaration and to opine on the construction of the sample described therein and the
   validity of the statistic calculated from that sample.1 Based on a careful review of his
   methodology, I have determined that the sample and the statistic that Mr. Sturgeon
   calculates from that sample (i.e., the average number of hours worked per day) are not
   statistically valid and, therefore, would yield unreliable results with an unknown error
   rate in a damages analysis. Furthermore, even if Mr. Sturgeon were to correct the
   statistical errors in his sampling methodology, Mr. Sturgeon’s sample size alone may
   lack the statistical power needed to draw reliable inferences about the Class.



   1I have not been provided with the underlying data that Mr. Sturgeon used in his analysis. It is my
   understanding that counsel for Plaintiff was not provided with this information.


                                                      4
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 6 of 22 Page ID
                                 #:1536



             8.      The remainder of my declaration is organized as follows: Section IV
   provides an overview of Midwest Construction Services, Inc.’s business function.
   Section V provides an overview of the sample described in the Supplemental Sturgeon
   Declaration. Section VI provides an overview of a well-designed statistical sample.
   Section VII describes how Mr. Sturgeon’s sample and the point estimate statistic that
   he calculates from that sample (i.e., the average number of hours worked daily) are not
   statistically valid and would yield unreliable results with an unknown error rate in a
   damages analysis. Section VIII explains how even if Mr. Sturgeon corrected the
   statistical problems with his sample selection, his chosen sample size alone may lack
   the statistical power needed to draw reliable inferences about the Class. Section IX
   provides my conclusions.
             9.      I reserve the right to amend this declaration to reflect new information
   that becomes available to me in light of the discovery process and/or future rulings
   from the Court.


   IV. Overview of Midwest Construction Services, Inc.

             10.     Midwest Construction Services, Inc., DBA Trillium Construction/Drivers
   (“Trillium”) is the 24th largest industrial staffing firm in the United States.2 Trillium has
   more than 90 branch offices with nearly 400 recruitment professionals who assist more
   than 22,000 companies with staffing and recruitment, including truck driver staffing to
   various motor carriers. In addition, Trillium offers solutions for the payment of wages,
   payroll and unemployment taxes, and workers’ compensation insurance for its
   personnel, as well as interviews, background checks, and skills testing.3




   2   See https://trilliumstaffing.com/hire/aboutus/.
   3   See https://trilliumstaffing.com/hire/process/.


                                                         5
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 7 of 22 Page ID
                                 #:1537



   V.      Overview of the Sample Described in the Supplemental Sturgeon
           Declaration

           11.     Mr. Sturgeon4 evaluated the data recorded in Trillium’s internal record
   keeping software, Crystal Report Writer, for the time period, “August 14, 2015 to
   September 6, 2019 (the date of the last pay period when the data was pulled),” and
   determined “that there were at least 1,061 non-exempt, hourly workers who worked as
   truck drivers in California that fit Plaintiff’s alleged class definition from August 14,
   2015 to September 6, 2019.”5 Using the same software system, he determined that those
   potential class members worked 865,286.40 hours from August 14, 2015 to September
   6, 2019.6
           12.     I understand that counsel for Defendant asked Mr. Sturgeon to determine
   the number of hours worked daily by the potential class members that he identified.
   According to Mr. Sturgeon, the Crystal Report Writer software does not track the
   number of hours worked daily, therefore, he had to gather that information manually
   from the potential class members’ weekly timesheets. Mr. Sturgeon selected a “random
   sample” of 100 weekly timesheets from “tens of thousands of time sheets during the
   potential class period,” and calculated the average shift length from the daily data in
   the set of 100 weekly timesheets. Mr. Sturgeon describes his sample selection and
   estimation process as follows:
           The Crystal Report Writer System does not contain information regarding
           the number of hours that the potential class members worked on a daily
           basis. Instead, the payroll department manually inputs the weekly hours a
           potential class member worked from the potential class member’s time
           sheets. Therefore, the only way to determine the number of hours that a
           potential class member worked on a particular day is to manually review
           that potential class member’s time sheet. There are tens of thousands of time
           sheets during the potential class period. To arrive at the number of
           workdays, I had staff gather and review a random sample of 100 time sheets

   4 According to his Declaration, Mr. Sturgeon is the President, Secretary and Treasurer of Midwest
   Construction Services, Inc., Supplemental Sturgeon Declaration, ¶2.
   5 Supplemental Sturgeon Declaration, ¶7. The Class Period spans August 14, 2015 to the present,

   inclusive.
   6 Supplemental Sturgeon Declaration, ¶8.




                                                      6
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 8 of 22 Page ID
                                 #:1538



           from potential class members during the potential class period. From these
           100 time sheets, we determined that the average number of hours worked
           per day was 9.14 hours. Therefore, to calculate the number of workdays, we
           took the total number of hours worked (865,286.40 hours) and divided this
           by the average number of hours worked per day from our review of the
           random sample of time sheets (9.14 hours). This amounted to 94,670.3
           workdays.7

           13.      He goes on to explain that the 100 weekly timesheets contained data on
   418 workdays of various lengths. He said:
           In addition, my staff analyzed the random sample of 100 time sheets from
           the potential class period to determine the number of days where the hours
           worked exceeded 3.5 hours, 5 hours, and 8 hours. These 100 time sheets
           contained a total of 418 workdays. Of these 418 workdays, 415 workdays
           had more than 3.5 hours of worktime recorded (99.3%), 413 workdays had
           more than 5 hours of worktime recorded (98.8%), and 253 of these
           workdays had more than 8 hours of worktime recorded (60.5%).8


           14.      To summarize, Mr. Sturgeon analyzed the daily data from 418 workdays,
   which he gathered from 100 weekly timesheets, and concluded that potential class
   members worked shifts that were 9.14 hours in length, on average, during the Class
   Period. Notably, Mr. Sturgeon does not include information about the precision of his
   statistic,9 nor does he describe the methodology he and his staff used to construct his
   sample10 – both of which are critical components of a statistical sampling analysis.




   7 Supplemental Sturgeon Declaration, ¶9.
   8 Supplemental Sturgeon Declaration, ¶11.
   9 He does not provide standard errors or a confidence interval for his calculated average shift length

   estimate of 9.14 hours. Even if he had wanted to calculate standard errors, or a margin of error at a
   particular confidence level, it is impossible for him to do so in a way that is statistically sound due to
   the flaws in his sampling methodology, as will be described below.
   10 In particular, he does not describe the tools that were used to ensure his sample selection process is

   random, independent, and representative of the population for the variable of interest, which in this
   case is the length of a daily shift worked by Class Members during the Class Period.


                                                        7
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 9 of 22 Page ID
                                 #:1539



   VI. Overview of a Well-Designed Statistical Sample and Proper
       Expression of the Resulting Point Estimate

           15.     Before expounding upon the problems with Mr. Sturgeon’s analysis, let
   us first establish the basic definition of a well-designed statistical sample. Put simply, a
   sample is a representative subset of the population.11 In this matter, since Mr. Sturgeon
   is interested in estimating the number of hours worked per day, the “population” is all
   the daily time records for each Class Member during the Class Period. For a sample to
   be “representative,” each observation in the sample should be selected randomly to
   form a representative cross section of the population.12
           16.     To correctly construct a well-designed sample in this matter, the
   statistician would select a random and independent13 sample of daily time records (not
   weekly timesheets) for Class Members over the Class Period. Given that samples
   inherently contain some level of imprecision or sampling error, one would select a
   sample size that yields an appropriate level of precision for the task at hand (e.g., a 95%
   confidence level and a 5% margin of error).
           17.     Next, from the resulting sample, one would calculate the statistic, or
   “point estimate,” for the variable of interest – i.e., in this case, the average (and median)
   number of hours worked per day.14 This resulting average is referred to in statistics as


   11 Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 333.
   12 Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 335.
   13 Random selection refers to the process where each object in a population has an equal chance of being

   selected. “When you draw at random, all the tickets in the box have the same chance to be picked”
   (Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 225.) Independence
   is the state where selected objects do not depend on the values of the other selected objects. “Two
   things are independent if the chances for the second given the first are the same, no matter how the first
   one turns out. Otherwise, the two things are dependent” (Freedman, David, Robert Pisani, and Roger
   Purves. Statistics (Fourth Edition), p. 230.).
   14 The median could be a better indicator of the typical shift length since the mean (or average) can be

   affected by outliers, especially in this situation where Mr. Sturgeon is working with a small sample size.
   “The average of a list of numbers equals their sum, divided by how many there are” (Freedman, David,
   Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 59.). “The median of a list is defined so
   that half or more of the entries are at the median or bigger, and half or more are at the median or
   smaller” (Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 65.). It is
   prudent for the statistician to evaluate both measures of central tendency in a statistical sampling
   exercise for the application at issue here. Mr. Sturgeon does not report a median in his Declaration.


                                                       8
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 10 of 22 Page ID
                                 #:1540



    a point estimate since it represents a single point on a number line. The statistician
    would then express the point estimate along with the confidence level and margin of
    error, to represent the range of possible outcomes along the number line for a given
    level of precision. With a sample large enough to support a level of precision at a 95%
    confidence level and a 5% margin of error, for example, the statistician could say that
    the point estimate from the sample is accurate to within +/- 5% of the real population
    value 95% of the time.15


    VII. The Sample Described in the Supplemental Sturgeon Declaration
         and the Average Shift Length Statistic Estimated from that Sample
         Are Not Statistically Valid and, Therefore, Would Yield Unreliable
         Results with an Unknown Error Rate in a Damages Analysis

            18.     Mr. Sturgeon’s sample and the statistic calculated from his sample (i.e.,
    the average number of hours worked daily) are not statistically valid and, therefore,
    would yield unreliable results with an unknown error rate in a damages analysis. Mr.
    Sturgeon’s analysis suffers from the following statistical problems: (1) his sample is
    constructed from the wrong level of data, leading to an incorrectly computed point
    estimate and an inflated implied sample size; (2) his sample suffers from measurement
    bias, in that the observations within it are not representative of the class; (3) his sample
    fails to meet the conditions for inference, in that the observations are not independent
    and random; and (4) he fails to state a confidence interval to define a rate of error.
            19.     Based on these issues, the sample and resulting point estimate statistic –
    i.e., that the average workday is 9.14 hours in length – is unreliable. Notably, Mr.
    Sturgeon does not provide standard errors or a confidence interval for his sample
    statistic. The Court, therefore, does not know the precision of his 9.14 hours average
    estimate, or the range of possible outcomes from his analysis at any level of precision.



    15For additional information on statistical sampling, see Freedman, David, Robert Pisani, and Roger
    Purves. Statistics (Fourth Edition), pp. 331-438. See also, Wooldridge, Jeffrey M. Introductory
    Econometrics: A Modern Approach (Fifth Edition), pp. 755-756.


                                                      9
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 11 of 22 Page ID
                                 #:1541



    Even if Mr. Sturgeon had wanted to calculate standard errors or a margin of error at a
    particular confidence level, it is impossible for him to do so in a way that is statistically
    sound due to the flaws in his sampling methodology. Thus, his point estimate of 9.14
    hours per day cannot be used to generalize about the Class and would yield unreliable
    results with an unknown error rate in a damages analysis.
           20.    I describe each issue in turn in the paragraphs that follow.

         A.         Mr. Sturgeon Selects His Sample at the Incorrect Level of Data

           21.    First, he selects his sample at the incorrect level of data, leading to an
    incorrectly computed point estimate and an inflated implied sample size. The variable
    of interest in this matter is daily time records – not weekly timesheets. The 418 daily
    records that he sourced from 100 timesheets are correlated with one another (because
    each timesheet has multiple workdays for an employee) and are not independent
    observations. Let us take a simple illustrative example of a two-timesheet sample to
    highlight the issue with his calculation of the point estimate. Assume Timesheet 1
    contains data for an employee whose schedule determines that he work two 5-hour
    shifts per week and Timesheet 2 contains data for an employee whose schedule
    determines that she work five 12-hour shifts per week. In his incorrectly computed
    point estimate of the average number of hours worked per day, Mr. Sturgeon would
    count the 5-hour shift twice and the 12-hour shift five times. His calculation implies he
    has seven total independent, uncorrelated observations when in reality all his
    observations except two are correlated with the other observations. In contrast, the
    panel on the right shows an illustrative example of a random and independently drawn
    7-item sample, where the level of data is the workday – not timesheet.




                                                 10
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 12 of 22 Page ID
                                 #:1542



                                      Example of the Point Estimate Calculation
                        Mr. Sturgeon's Method                          Random Method

         Obs.     Timesheet Workday Hours Worked      Timesheet   Workday Hours Worked
          1      Timesheet 1 Day 1       5.0         Timesheet 1   Day 1       5.0
          2      Timesheet 1 Day 2       5.0         Timesheet 2   Day 2      12.0
          3      Timesheet 2 Day 1      12.0      Timesheet 2,789  Day 3      10.5
          4      Timesheet 2 Day 2      12.0        Timesheet 15   Day 6       4.5
          5      Timesheet 2 Day 3      12.0       Timesheet 627   Day 4       3.5
          6      Timesheet 2 Day 4      12.0     Timesheet 18,001  Day 2      10.5
          7      Timesheet 2 Day 5      12.0       Timesheet 727   Day 1       7.0

                      Average per Day:        10.0                    Average per Day:          7.6


                22.   Overall, using the actual figures, Mr. Sturgeon implies that his sample size
    is 418, though it only consists of 100 observations that are not correlated with the other
    318 observations. He claims, using the 418 observations, that the potential class
    members worked 9.14 hours per day, on average,16 but we do not know what the
    average (or median) would be had Mr. Sturgeon correctly selected random,
    independent, and uncorrelated observations at the daily level.17

           B.          Mr. Sturgeon’s Sample Suffers from Measurement Bias

                23.   Second, Mr. Sturgeon’s sample suffers from measurement bias in that it
    systematically ignores portions of the population.18 I understand from counsel for
    Plaintiff that Mr. Sturgeon’s sample includes 25 timesheets each from the four years,
    2016, 2017, 2018, and 2019, for a total of 100 timesheets. He ignores all timesheets from
    the year 2015, even though he had access to those records according to his Declaration.19

    16 As mentioned in footnote 14 above, the median could be a better indicator of the typical shift length
    since the mean (or average) can be affected by outliers, especially in this situation where Mr. Sturgeon
    is working with a small sample size. Mr. Sturgeon does not report a median in his Declaration.
    17 The correlation of the observations in his sample is additionally problematic, as will be described

    below, as his sample does not meet the condition of inference with respect to independence and
    therefore can cannot be used to generalize about the population.
    18 Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 335.
    19 He ignored 20 weeks in the 213-week period he purports to have analyzed, from August 14, 2015 to

    September 6, 2019 (Supplemental Sturgeon Declaration, ¶7). The Class Period spans August 14, 2015 to
    the present, inclusive.


                                                       11
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 13 of 22 Page ID
                                 #:1543



    Furthermore, I understand from counsel for Plaintiff that his sample covers 83 of the
    1,016 potential Class Members that he identified. It is unknown whether his selection
    methodology was properly stratified so as to adequately represent Trillium’s various
    clients as Mr. Sturgeon does not provide the relevant methodological information in his
    Declaration. In any event, based only on his exclusion of 2015 data, his sample suffers
    from measurement bias, and any statistic calculated from his sample, as presented in
    his Declaration, is inadequate to draw reliable generalizations about the Class.20

          C.         Mr. Sturgeon’s Sample Fails to Meet the Conditions for Inference as
                     the Observations are Not Independent and Random

            24.     Third, his sample fails to meet the conditions for inference, in that the
    observations are not independent and random.21 He provides no evidence that the
    sample of 100 timesheets that he relied upon was in fact randomly selected other than
    to state: “I had staff gather and review a random sample of 100 time sheets from
    potential class members during the potential class period.” He provides no
    methodological information in his Declaration about how this was done. For example,
    What tool did his staff use to randomize the population before making their selections? What
    decisions (other than incorrectly omitting 2015 timesheets from the sample) were made to
    establish that the random selection would be adequately representative? One indication that
    the sample was not randomly selected is that it omits the first portion of the Class
    Period, as mentioned above. If truly random, the sample would have been drawn
    impartially from the data across the analyzed time period.22 In addition, as mentioned



    20 This effect would be particularly pronounced if Trillium’s business differed in 2015 from the other
    years in the analysis window (e.g., if there is a different mix of clients, varying level of economic
    activity, etc.).
    21 See Wooldridge, Jeffrey M. Introductory Econometrics: A Modern Approach (Fifth Edition), pp. 755-756.

    See also, Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 339.
    22 Of the 213-week window Mr. Sturgeon analyzed, 20 weeks (9.4%) occurred in 2015. Out of 100 draws,

    with replacement, the chance of not choosing a timesheet from 2015 as part of a random process is 1 out
    of 19,153. In addition, the fact that his sample includes 83 out of the 1,016 potential class members
    indicates that there are 17 repeats in his 100 draws. It is unclear from the Supplemental Sturgeon
    Declaration and without having access to the underlying data what the likelihood of this outcome
    would be if his 100 draws were in fact random.


                                                      12
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 14 of 22 Page ID
                                 #:1544



    in Section VII.A above, because Mr. Sturgeon relies on 418 daily records drawn from
    100 timesheets, his sample is correlated and not independent and fails to meet the
    independence condition for inference about the population. As a result of these flaws,
    any statistic calculated from his sample, as presented in his Declaration, is inadequate
    to draw reliable generalizations about the Class.

          D.          Mr. Sturgeon’s Average Shift Length Statistic Is Unreliable and The
                      Precision of His Statistic Cannot Be Calculated Due to the Numerous
                      Flaws in his Statistical Sampling Analysis

            25.     As described above, his sample is not random, independent, or
    representative of the population. Based on these issues, the sample and resulting point
    estimate statistic – i.e., that the average workday is 9.14 hours in length – is unreliable
    and would yield unreliable results with an unknown error rate in a damages analysis.
    Notably, Mr. Sturgeon does not provide standard errors or a confidence interval for his
    statistic. Standard errors are critically important in statistical sampling in that they
    allow one to compute the margin of error of the sample statistic at a given level of
    confidence. Even if he had wanted to calculate standard errors or a margin of error at a
    particular confidence level, it is impossible for him to do so in a way that is statistically
    sound due to the flaws in his sampling methodology.
            26.     The standard error of the mean from a sample is equal to the standard
    deviation of the measure from the sample divided by the square root of the sample size,
    expressed with the following formula:
                                                           𝜎
                                                   𝑆𝐸 =
                                                           √𝑛


            27.     Mr. Sturgeon’s sample is not representative, random, or independent,
    thus, like his point estimate statistic, a standard error computed from his flawed sample
    based upon this formula also would be unreliable.23


    23Technically, it is possible for Mr. Sturgeon to have attempted to calculate something referred to in
    statistics as “robust standard errors,” to address the non-independence of his observations. Although,


                                                      13
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 15 of 22 Page ID
                                 #:1545



           28.     The Court has no way of knowing the accuracy of his 9.14 hours estimate,
    or the range of possible outcomes from his analysis at any level of precision, and Mr.
    Sturgeon has no way of presenting such information for the sample described in the
    Supplemental Sturgeon Declaration in a way that is statistically sound. Thus, his point
    estimate of 9.14 hours per day cannot be used to generalize about the Class and would
    yield unreliable results with an unknown error rate in a damages analysis.


    VIII. Even if Mr. Sturgeon Corrected the Statistical Issues Outlined
          Above, His Chosen Sample Size Alone May Lack the Statistical
          Power Needed To Draw Reliable Inferences About the Class

           29.     Mr. Sturgeon estimates that there are approximately 100,000 daily time
    records in the population.24 Let us assume for illustrative purposes for this section of
    my Declaration that this number is accurate. Even if his sample did not suffer from the
    statistical issues outlined above, Mr. Sturgeon’s small sample size, which amounts to a
    maximum of 100 independent and uncorrelated daily time records, may lack the
    statistical power needed to draw reliable inferences about the Class.
           30.     The table below shows generic minimum sample size guidelines for 90%,
    95%, and 99% confidence levels, at 1%, 2.5% and 5% margins of error, for a simple
    random sample for various population sizes. For a population of 100,000, at 95%
    confidence with a +/- 5% margin of error, for example, one would need approximately
    383 randomly selected and independent daily time records. If one wanted even greater




    that would require a more sophisticated and complex formula and interpretation, and there is no
    reason to go to such lengths in this case when the sample could have been constructed correctly and
    basic standard errors could have been computed. Regardless, even if he did compute robust standard
    errors to work around his independence issue, his sample is not random and representative and
    therefore any standard error calculated from the observations in his sample, had he calculated one at
    all, would be unreliable.
    24 “Therefore, to calculate the number of workdays, we took the total number of hours worked

    (865,286.40 hours) and divided this by the average number of hours worked per day from our review of
    the random sample of time sheets (9.14 hours). This amounted to 94,670.3 workdays.” (Supplemental
    Sturgeon Declaration, ¶9).


                                                     14
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 16 of 22 Page ID
                                 #:1546



    precision in one’s point estimate, say a +/- 1% margin of error, then one would need
    8,763 randomly selected and independent daily time records.25
                                 Confidence Level=90%   Confidence Level=95%      Confidence Level=99%
                                    Margin of Error        Margin of Error           Margin of Error

             Population Size
          (in this case, daily
                time records)    1.0%    2.5%    5.0%   1.0%     2.5%     5.0%     1.0%     2.5%    5.0%
                           100     99      92      74     99       94       80      100       97      88
                         1,000    872     521     214    906      607      278      944      727     400
                        10,000   4,036    977     264   4,900    1,333     370     6,240    2,098    623
                      100,000    6,337   1,071    270   8,763    1,514     383    14,230    2,586    660
                    1,000,000    6,720   1,082    271   9,513    1,535     385    16,319    2,648    664


             31.      As mentioned in Section VII.A, there are 100 independent, uncorrelated
    daily time records in Mr. Sturgeon’s sample. Even if he were to correct all the problems
    in his sample construction, but keep his sample size fixed at 100, his sample may lack
    the statistical power needed to draw reliable inferences about the Class, depending on
    the application and level of precision needed for that application. The level of precision
    for the sample statistic would be expressed in terms of the margin of error for a chosen
    confidence level. To note, the statistical flaws in Mr. Sturgeon’s sample cannot be solved
    simply by enlarging the sample size alone while keeping his selection methodology the
    same.26


    IX.      Conclusion

             32.      Based on a careful review of his methodology, and for the reasons
    outlined above, I have determined that the sample and the statistic that Mr. Sturgeon
    calculates from that sample (i.e., the average number of hours worked per day) are not
    statistically valid and, therefore, would yield unreliable results with an unknown error


    25 The table provides guidelines. In an actual statistical sampling analysis, the statistician would
    calculate the standard errors and margins of error for a particular confidence level using the
    observations in the sample.
    26 Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition), p. 335. “When a

    selection procedure is biased, taking a large sample does not help. This just repeats the basic mistake on
    a larger scale.”


                                                        15
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 17 of 22 Page ID
                                 #:1547



    rate in a damages analysis. Furthermore, even if Mr. Sturgeon were to correct the
    statistical errors in his sampling methodology, Mr. Sturgeon’s sample size alone may
    lack the statistical power needed to draw reliable inferences about the Class.




    I declare under penalty of perjury of the laws of the United States that the foregoing is
    true and correct.


           Executed this 11th day of March, 2021, in Chicago, Illinois.




           ____________________________________
           Candice L. Rosevear




                                               16
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 18 of 22 Page ID
                                 #:1548



                                        Appendix A

                                 Documents Considered

 Court Documents

    •   Notice by Defendant Midwest Construction Services, Inc. DBA Trillium
        Construction/Drivers of Removal of Civil Action to United States District Court, In re
        BRYANT PATTON, individually and on behalf of all others similarly situated, v. MIDWEST
        CONSTRUCTION SERVICES, INC. DBA TRILLIUM CONSTRUCTION/DRIVERS, a
        California corporation, DOES 1 through 100, inclusive, filed October 4, 2019.
    •   Declaration of Timm Sturgeon in Support of Midwest Construction Services, Inc. DBA
        Trillium Construction/Drivers’s Notice of Removal of Civil Action to United States
        District Court, In re BRYANT PATTON, individually and on behalf of all others similarly
        situated, v. MIDWEST CONSTRUCTION SERVICES, INC. DBA TRILLIUM
        CONSTRUCTION/DRIVERS, a California corporation, DOES 1 through 100, inclusive, filed
        October 4, 2019.
    •   First Amended Class Action Complaint, In re BRYANT PATTON, individually and on
        behalf of all others similarly situated, v. MIDWEST CONSTRUCTION SERVICES, INC. DBA
        TRILLIUM CONSTRUCTION/DRIVERS, a California corporation, DOES 1 through 100,
        inclusive, filed December 11, 2019.
    •   Declaration of Timm Sturgeon in Support of Midwest Construction Services, Inc. DBA
        Trillium Construction/Drivers’s Opposition to Motion to Remand, In re BRYANT
        PATTON, individually and on behalf of all others similarly situated, v. MIDWEST
        CONSTRUCTION SERVICES, INC. DBA TRILLIUM CONSTRUCTION/DRIVERS, a
        California corporation, DOES 1 through 100, inclusive, filed February 1, 2021.



 Textbooks

    •   Freedman, David, Robert Pisani, and Roger Purves. Statistics (Fourth Edition).
    •   Wooldridge, Jeffrey M. Introductory Econometrics: A Modern Approach (Fifth Edition).
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 19 of 22 Page ID
                                 #:1549


                                    APPENDIX B

                             CANDICE L. ROSEVEAR

  140 S. Dearborn, Suite 1000
  Chicago, IL 60603
  Office: (312) 470-6512
  Mobile: (312) 622-6757
  E-mail: crosevear@globaleconomicsgroup.com



  EMPLOYMENT

        Global Economics Group, LLC

               Principal (2021-Present)
               Vice President (2016-2021)
               Director (2012-2016)


        Chicago Partners, LLC (presently Navigant Economics)

               Managing Consultant (2008-2011)
               Associate (2007-2008)
               Research Analyst (2006-2007)


  EDUCATION

        M.B.A.     University of Chicago Booth School of Business, 2012
                   Master of Business Administration with a concentration in Economics,
                   Finance, and Econometrics and Statistics

                   Teaching Assistant for Microeconomics in the MBA Program

        B.S.       Indiana University Kelley School of Business (Indianapolis), 2006
                   Bachelor of Science, magna cum laude, in Business
                   Minor in Philosophy

                   Honors thesis: The Legal and Ethical Implications of Radio Frequency
                   Identification (RFID) Technology; I presented my research at business
                   law conferences in San Francisco and Indianapolis; research was
                   published by American Business Law Journal (2009) and Organizational
                   Dynamics (2007)

                   Beijing Foreign Studies University - Beijing, China, 2005
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 20 of 22 Page ID
                                 #:1550
                                              Appendix B - Candice L. Rosevear
                                                                        Page 2

  TESTIMONIAL EXPERIENCE AND EXPERT REPORTS

     Windham et al and Marquez et al v. Golden Queen Mining Company, LLC
     Superior Court of the State of California, For the County of Kern, Metropolitan Division
     Case No. BCV-18-102304/ BCV-19-102651
     Declaration of Candice L. Rosevear, October 27, 2020

     Windham et al and Marquez et al v. Golden Queen Mining Company, LLC
     Superior Court of the State of California, For the County of Kern, Metropolitan Division
     Case No. BCV-18-102304/ BCV-19-102651
     Declaration of Candice L. Rosevear, October 20, 2020

     Claudia Barraza et al v. The Ritz-Carlton Hotel Company
     Superior Court of the State of California, County of Orange
     JCCP Case No. 4652
     Declaration of Candice L. Rosevear, May 8, 2020

     Laura Cota Olivas et al v. Peoplease, LLC et al
     Superior Court of the State of California, County of Los Angeles
     Case No. BC605055
     Expert Report of Candice L. Rosevear, October 29, 2019

     David Kohl v. Trans High Corporation
     Supreme Court of the State of New York
     Index No. 655200/2016
     Expert Report of Candice L. Rosevear, June 14, 2019

     Marc Kramer et al v. American Bank and Trust Company et al
     United States District Court, Northern District of Illinois, Eastern Division
     Case No. 11-CV-08758
     Expert Report of Candice L. Rosevear, June 12, 2019

     Gerardo Ortega et al v. J.B. Hunt Transport, Inc.
     United States District Court, Central District of California, Western Division
     Case No. 2:07-CV-08336-RGK-AFM
     Expert Report of Candice L. Rosevear, August 29, 2018

     Gerardo Ortega et al v. J.B. Hunt Transport, Inc.
     United States District Court, Central District of California, Western Division
     Case No. 2:07-CV-08336-RGK-AFM
     Expert Report of Candice L. Rosevear, August 15, 2018

     Gerardo Ortega et al v. J.B. Hunt Transport, Inc.
     United States District Court, Central District of California, Western Division
     Case No. 2:07-CV-08336-FMC-JCx
     Expert Report of Brendan P. Burke and Candice L. Rosevear, August 3, 2018
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 21 of 22 Page ID
                                 #:1551
                                              Appendix B - Candice L. Rosevear
                                                                        Page 3

      Gerardo Ortega et al v. J.B. Hunt Transport, Inc.
      United States District Court, Central District of California, Western Division
      Case No. 2:07-CV-08336-FMC-JCx
      Declaration of Brendan P. Burke and Candice L. Rosevear, July 9, 2018


  EXPERT CONSULTING EXPERIENCE

  •   Employment Matters
        o Served as an expert economist and expert consultant for various confidential
           wage and hour matters, including FLSA class actions and PAGA representative
           actions, in which I analyzed human resource data, timecard data, building access
           data and driving distance data to estimate liability, penalties and damages.

         o Served as an expert consultant for various confidential employment
           discrimination matters, including disparate impact class action litigation, in
           which I developed logistic and multivariate linear regression models to quantify
           the effects of candidate and employee characteristics on hiring, promotion, salary
           growth and reductions in force.

  •   Securities Fraud Matters
         o Served as an expert consultant for the economic analyses for various class action
             securities fraud matters, in which I assessed market efficiency, established loss
             causation and calculated class-wide damages.

         o Consulted a prominent mediator on class action securities fraud matters.

         o Developed various financial models to analyze volatility and pricing behavior for
           a wide range of securities in a wide range of markets, applying, for example,
           market models, intraday event studies, GARCH models and statistical tests for
           structural breaks.

  •   Valuation Matters
         o Served as an expert economist in the valuation of an executive’s employment
            contract.

         o Served as an expert consultant for a medical malpractice dispute involving the
           valuation of compensatory damages.

         o Analyzed liability and damages in various LIBOR-related manipulation matters,
           in which I conducted the valuation of financial instruments including swaps,
           options and other financially engineered products, applying, for example, Black-
           Scholes, binomial trees and Monte Carlo methods.

         o Developed a process to estimate the economic value of park district assets as part
           of a pro bono consulting engagement with the Chicago Park District and the
           Office of the Mayor. The process includes geospatial analysis of GIS data and
Case 2:19-cv-08580-JFW-MAA Document 41-4 Filed 03/26/21 Page 22 of 22 Page ID
                                 #:1552
                                              Appendix B - Candice L. Rosevear
                                                                        Page 4

             hedonic price modeling, as well as traditional valuation methods such as
             discounted cash flow.

  •   Other
         o Developed empirical analyses and market manipulation screens to address claims
            involving cartel behavior, price-fixing and bid-rigging in various confidential
            market manipulation matters.

         o Conducted market concentration and impact analysis for a national health food
           chain as part of merger and acquisition antitrust matter.

         o Built, managed and analyzed large and complex multi-dimensional databases on
           high profile cases, including the AMD v. Intel antitrust litigation.

         o Extensive experience designing financial models and executing other
           econometric and statistical procedures in SAS, Stata, Python and R software.


  SELECT SPEAKING ENGAGEMENTS AND STUDIES

  Invited Panelist, “Loss Causation in a Bear Market: The Economists’ Perspective,” The
  Chicago Bar Association, June 30, 2020.

  Author, “Diversity of Asset Managers in Philanthropy: A Study to Assess the
  Representation of Women and Racial or Ethnic Minorities among Investment Firms Used
  by the Country’s Top 50 Charitable Foundations,” The John S. and James L. Knight
  Foundation, February 2020.

  Invited Panelist, “Industry Leaders in Analytics,” The University of Chicago Booth School
  of Business, November 9, 2019.

  Co-Author, “The Power of Parks: An Assessment of Chicago Parks’ Economic Impact,”
  The Chicago Park District, July 2014.


  COMMUNITY, AFFILIATIONS AND AWARDS

  •   Board of Directors, Old Town School of Folk Music, 2019-Present
  •   Beta Gamma Sigma Academic Honor Society
  •   Kelley School of Business Director’s Advisory Board, 2004-2006
  •   Kelley School of Business Dean Selection Committee, 2004-2005
  •   NCAA Student Athletic Advisory Committee, 2003
  •   J. Dwight Peterson Key Award: awarded annually to the top business student, 2005
